                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


SARA SLABISAK, M.D.                               §
                                                  §
v.                                                §   Civil Action No. 4:17-CV-597
                                                  §   Judge Mazzant
THE UNIVERSITY OF TEXAS HEALTH                    §
SCIENCE CENTER AT TYLER and                       §
CHRISTUS GOOD SHEPHERD MEDICAL                    §
CENTER.                                           §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant CHRISTUS Good Shepherd Medical Center’s

(“Good Shepherd”) Motion for Summary Judgment (Dkt. #79) and Defendant University of

Texas Health Science Center at Tyler’s (“UTHSCT”) Motion for Summary Judgment (Dkt. #83).

After considering the motions and relevant pleadings, the Court finds Defendants’ motions for

summary judgment should be denied.

                                        BACKGROUND

       On August 25, 2017, Plaintiff Sara Slabisak, M.D. filed this suit (Dkt. #1). Plaintiff’s

remaining claims include gender discrimination, sexual harassment, and retaliation pursuant to

42 U.S.C. § 2000e, et seq. (Dkt. #37 at pp. 6–8; Dkt. #58). Specifically, Plaintiff alleges that

from on or about July 1, 2015, through January 13, 2016, she worked as a medical resident at

UTHSCT and Good Shepherd in Longview, Texas (Dkt. #37 at p. 1). During her time as a

resident, Plaintiff claims she experienced continuous verbal, physical, and sexual harassment by

Dr. Mohammad Makkouk, her supervising resident (Dkt. #37 at p. 3). During her six-month

evaluation, Plaintiff reported the situation to the program director Dr. Ifeanyi E. Elueze (Dkt. #37

at p. 4). Additionally, Plaintiff met with David Conley—legal compliance officer and deputy
coordinator in the human resources department at UTHSCT—and Donald Henry—the deputy

coordinator (Dkt. #37 at p. 4). Plaintiff further detailed Dr. Makkouk’s alleged behavior in a

letter she provided at the request of the human resources department (Dkt. #37 at p. 4). On or

about January 13, 2016, Dr. Elueze suspended Plaintiff indefinitely from the residency program

(Dkt. #37 at p. 4).

       On June 14, 2018, Good Shepherd filed its motion for summary judgment (Dkt. #79).

Plaintiff requested two extensions of time to file her response (Dkt. #85; Dkt. #89). Before the

Court ruled on Plaintiff’s motions for extension of time, Plaintiff filed her response on July 24,

2018 (Dkt. # 95). Good Shepherd filed its reply on July 31, 2018 (Dkt. #103).

       Additionally, on July 16, 2018, Plaintiff filed her Objections to and Motion to Strike

Good Shepherd’s Summary Judgment Evidence (Dkt. #90). Plaintiff objects to certain portions

of Ken Cunningham and Tammy Mitchell’s declarations as well as Good Shepherd’s exhibits 2–

7 and 9–32 (Dkt. #90 at pp. 2–6). Good Shepherd filed a response to Plaintiff’s Objections to

and Motion to Strike on July 30, 2018 (Dkt. #102).

       On June 15, 2018, UTHSCT filed its motion for summary judgment (Dkt. #83). Plaintiff

requested two extensions of time to file her response (Dkt. #86; Dkt. #87). Before the Court

ruled on Plaintiff’s motions for extension of time, Plaintiff filed her response on July 23, 2018

(Dkt. #93). UTHSCT filed its reply on July 30, 2018 (Dkt. #100).

       Further, on July 16, 2018, Plaintiff filed her Objections to and Motion to Strike

UTHSCT’s Summary Judgment Evidence (Dkt. #88). Plaintiff objects to certain portions of

Jeffrey Levin’s declaration, UTHSCT’s exhibits “Tabs 3–7,” and objects to “all summary

judgment evidence presented by UTHSC[T] as it is hearsay and not authenticated.” (Dkt. #88 at




                                                2
pp. 1–5). UTHSCT filed a response to Plaintiff’s Objections and Motion to Strike on July 30,

2018 (Dkt. #101).

                                    LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported

claims or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment

is proper under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986). Substantive law identifies which

facts are material. Id. The trial court “must resolve all reasonable doubts in favor of the party

opposing the motion for summary judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins.

Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the

burden of proof on a claim or defense for which it is moving for summary judgment, it must

come forward with evidence that establishes “beyond peradventure all of the essential elements

of the claim or defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where

the nonmovant bears the burden of proof, the movant may discharge the burden by showing that

there is an absence of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers



                                               3
v. Dall. Morning News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its

burden, the nonmovant must “respond to the motion for summary judgment by setting forth

particular facts indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing

Anderson, 477 U.S. at 248–49). A nonmovant must present affirmative evidence to defeat a

properly supported motion for summary judgment. Anderson, 477 U.S. at 257. Mere denials of

material facts, unsworn allegations, or arguments and assertions in briefs or legal memoranda

will not suffice to carry this burden. Rather, the Court requires “significant probative evidence”

from the nonmovant to dismiss a request for summary judgment. In re Mun. Bond Reporting

Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584

F.2d 111, 114 (5th Cir. 1978)). The Court must consider all of the evidence but “refrain from

making any credibility determinations or weighing the evidence.” Turner v. Baylor Richardson

Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007).

                                                 ANALYSIS

        Good Shepherd moves for summary judgment arguing that it was not Plaintiff’s

employer, and there is no genuine issue of material fact as to Plaintiff’s claims for sexual

harassment, retaliation, and gender discrimination (Dkt. #79 at pp. 7–8, 19–29). UTHSCT

moves for summary judgment claiming there is no genuine issue of material fact as to Plaintiff’s

claims for sexual harassment and retaliation (Dkt. #83 at pp. 11–29). After a careful review of

the record and the arguments presented, the Court is not convinced that Good Shepherd or

UTHSCT have met their respective burdens of demonstrating that there is no genuine issue of

material fact on Plaintiff’s claims.1         Accordingly, the Court DENIES Good Shepherd and

UTHSCT’s Motions for Summary Judgment (Dkt. #79; Dkt. #83).


1. The ultimate determination of whether Good Shepherd was Plaintiff’s employer is a question of law. E.E.O.C. v.
Fawn Vendors, Inc., 965 F. Supp. 909, 911 n.2 (S.D. Tex. 1996) (citing Brock v. Mr. W. Fireworks, Inc., 814 F.2d

                                                       4
          Because the Court denies Defendants’ motions for summary judgment, the Court finds it

. unnecessary to strike any of Defendants’ summary judgment evidence. As such, the Court

  DENIES Plaintiff’s objections to and motions to strike Defendants’ summary-judgment

  evidence as MOOT (Dkt. #88; Dkt. #90).

          IT IS SO ORDERED.
           SIGNED this 2nd day of October, 2018.




                                                ___________________________________
                                                AMOS L. MAZZANT
                                                UNITED STATES DISTRICT JUDGE




  1042, 1043–45 (5th Cir.), cert. denied, 484 U.S. 924 (1987)). However, this legal question is dependent upon
  factual determinations as to each factor of the “economic realities/common law control test.” Id. After a review of
  the motions, the Court finds genuine issues of material fact underlying the factors of the economic realities/common
  law control test as applied to Plaintiff and Good Shepherd’s employment relationship. Therefore, the Court cannot
  reach a legal conclusion as to Good Shepherd’s employer status without a resolution of these issues. Palmer v.
  Chamberlin, 191 F.2d 532, 540 (5th Cir. 1951) (“Where, as in this case, the decision of a question of law by the
  Court depends upon an inquiry into the surrounding facts and circumstances, the Court should refuse to grant a
  motion for a summary judgment until the facts and circumstances have been sufficiently developed to enable the
  Court to be reasonably certain that it is making a correct determination of the question of law.”); 10A Charles Allen
  Wright & Arthur R. Miller, Federal Practice and Procedure § 2725 (4th ed. 2018) (“Before the court can apply the
  law, it must have an adequate factual basis for doing so.”).

                                                           5
